Per Curiam:

Judgments reversed. Alabama Public Service Comm’n v. Southern R. Co., -341 U. S. 341.
Mr. Justice Frankfurter and *803Mr. Justice Jackson adhere to the views expressed in their concurring opinion in Alabama Public Service Comm’n v. Southern R. Co., 341 U. S. 341, 351, as to the jurisdictional issue in these cases.
Si Garrett, Attorney-General of Alabama, M. Roland Nachman, Jr. and Wallace L. Johnson, Assistant Attorneys General, for appellants.
Robert E. Steiner, Jr. and Sam Rice Baker for appellee.